                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-cv-00150-KDB-DSC


 JARED MODE, on behalf of himself and all
 others similarly situated,

                        Plaintiffs,
                                                                      ORDER
        v.

 S-L DISTRIBUTION COMPANY, LLC,
 S-L DISTRIBUTION COMPANY, INC., and
 S-L ROUTES, LLC

                        Defendants.

       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Shane C. O’Halloran]” (document # 423) filed on September 6, 2019. For the

reasons set forth therein, the Motion will be granted.

       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Kenneth D. Bell.

       SO ORDERED.


                                      Signed: September 6, 2019
